Motion of Chamber of Commerce of the United States for leave to file a brief as amicus curiaegranted. Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted limited to the following question: "Whether the Environmental Protection Agency unreasonably refused to consider cost in determining whether it is appropriate to regulate hazardous air pollutants emitted by electric utilities." The cases are consolidated and a total of one hour is allotted for oral argument.